DISTRICT OF COLUMBIA COURT OF APPEALS

                  Nos. 14-CF-414, 14-CF-424, and 14-CF-669

                   PAUL ANTHONY ASHBY, KEITH A. LOGAN,
                  AND MERLE VERNON WATSON, APPELLANTS,

                                       V.

                          UNITED STATES, APPELLEE.

                    Appeals from the Superior Court of the
                             District of Columbia
               (CF1-3069-10, CF1-21619-10, and CF1-23411-11)

                    (Hon. Herbert B. Dixon, Jr., Trial Judge)

(Argued December 19, 2016                             Decided January 10, 2019)

     Alice Wang, with whom Samia Fam was on the brief, for appellant Paul
Ashby.

      Thomas T. Heslep for appellant Keith Logan.

      Margaret M. Cassidy for appellant Merle Watson.

       James A. Ewing, Assistant United States Attorney, with whom Channing D.
Phillips, United States Attorney at the time the brief was filed, and Elizabeth
Trosman, Elizabeth H. Danello, Michael Liebman, and Erik Kenerson, Assistant
United States Attorneys, were on the brief, for appellee.

     Before BLACKBURNE-RIGSBY, Chief Judge, ∗ FISHER, Associate Judge, and
NEBEKER, Senior Judge.



      ∗
        Chief Judge Blackburne-Rigsby was an Associate Judge at the time of
argument. Her status changed to Chief Judge on March 18, 2017.
                                          2

      NEBEKER, Senior Judge: Appellants Paul Ashby, Keith Logan, and Merle

Watson appeal, together and separately, various convictions related to the

kidnapping and murder of Carnell Bolden and the shooting of Danielle Daniels on

December 30, 2009. The three were jointly tried before a jury in July and August

of 2013, and were found guilty of a majority of the charged offenses. Given the

factual and legal complexities, the number of issues, and the length of this opinion,

we set forth a table of contents below.



                               TABLE OF CONTENTS

I. FACTUAL BACKGROUND
II. ANALYSIS
      A. Alleged Brady Violations and Sanctions
      B. Motions to Suppress Evidence
            i. The Search of 70 W Street, N.W.
            ii. Ashby’s Cell phone Records
      C. Admission of Out-of-Court Statements
            i. Statements Against Penal Interest
            ii. The State-of-Mind Exception
            iii. Denial of Severance
      D. Winfield Defense and Bias Cross-Examination
            i. Winfield Defense
            ii. Bias Cross-Examination
      E. Sufficiency of the Evidence for the Daniels Shooting Conviction
      F. The Pinkerton Instruction
      G. The Prosecutor’s Closing Argument
      H. Logan’s Unannounced PFCV Conviction
      I. Merger of Convictions
                                         3

III. CONCLUSION


                            I. FACTUAL BACKGROUND



      On December 30, 2009, the victims, Carnell Bolden and his girlfriend

Danielle Daniels, drove to W Street in the northwest quadrant of the District of

Columbia. At approximately six in the evening, Ms. Daniels dropped off Mr.

Bolden so he could briefly visit some friends.



      Appellant Logan and his girlfriend, Queen Williams, lived on the top two

floors of a house located at 70 W Street, N.W., near the area where Ms. Daniels

dropped off Mr. Bolden. Logan’s uncle, Bruce Adams, was the owner of the

home. Derrick Hill had rented the basement apartment, paying rent to Logan, from

February or March until November 2009. Mr. Hill and Mr. Bolden were good

friends, and Mr. Bolden supplied crack cocaine for Mr. Hill to sell from the

basement apartment. Logan was aware of this arrangement, and had purchased

cocaine from Mr. Bolden through Mr. Hill in the past. Logan also sold heroin out

of the top two floors, and used the drug himself.



      After Mr. Bolden exited the car, Ms. Daniels waited in the car. When Mr.

Bolden did not return within ten minutes, as Ms. Daniels had anticipated, she
                                          4

began calling his cell phone. When she received no response, she got out of the

car and spent approximately five to ten minutes searching the length of the street,

all the while attempting to call Mr. Bolden, and saw no one outside. Ms. Daniels

then got back into the driver’s seat of her car and shut the door.



      Close to 7:00 p.m., Ms. Daniels saw in the driver’s side mirror that someone

was approaching the driver’s side of the car from behind. This “dark figure” in a

black hooded sweatshirt “put a gun up to the window and just started shooting.”

After the assailant stopped shooting and fled, Ms. Daniels exited her car, called for

help, and, within five minutes, called 911. Her 911 call was placed at about 7:15

p.m. A neighbor on W Street was looking out her window and saw a “man in dark

clothing with a hood” run down the street, and she also called 911 in response to

gunshots. Ms. Daniels was subsequently able to receive medical attention and

survived the shooting.     However, she was hospitalized for three months and

underwent several surgeries; at the time of trial, she suffered from nerve damage

and loss of use of her left hand.



      On the morning of December 31, 2009, a Metropolitan Police Department

(“MPD”) officer found Mr. Bolden’s body twenty-five feet off the side of the road

near the 3000 block of Park Drive, S.E.; it appeared to have been dragged there.
                                        5

The cause of Mr. Bolden’s death was determined to be two gunshot wounds to the

face that appeared to have been fired at close range.1 Duct tape covered Mr.

Bolden’s mouth and eyes, his pants were pulled down, and his feet were bound by

duct tape, packing tape, and electrical cords “consistent with” having been pulled

from a television set. Mr. Bolden also had multiple injuries, including bruising on

his left eye, his nose, right cheek, and upper lip; hemorrhaging was also found

under the right side of his scalp.



      After searching the 70 W Street house, discussed further in section II.B.i

below, the police found substantial evidence establishing that Mr. Bolden had been

murdered there. Mr. Bolden’s blood was found on a jacket that Mr. Hill gave to

the police. A piece of tape found on Mr. Bolden’s body was a “fracture match”

with a roll found in the basement, showing that the piece of tape had been torn

from that roll. A television set missing a cord like the one found on Mr. Bolden’s

body was also recovered. Additionally, Mr. Bolden’s blood was found in a car

which Logan had access to; it had been driven by Ms. Williams and was found

abandoned about five blocks from the W Street house on January 8, 2010, days



      1
        No form of identification was found on Mr. Bolden’s body, but the police
were able to confirm his identity through a fingerprint database.
                                        6

after the murder. A neighbor also testified that the car had been parked around 70

W Street in the past.



      Substantial evidence also linked appellants to the murder. Appellants Ashby

and Watson had been seen at and around the 70 W Street house in the weeks

leading up to the murder. Ashby and Watson had a “close” relationship, and, on

December 24, 2009, Watson, Ashby, and Logan were together for at least forty-

five minutes at the 70 W Street house. Logan had called Mr. Bolden twice on

December 30, 2009, at 4:19 p.m. and 5:47 p.m. Watson also called 911 from his

phone at 6:44 the evening of December 30, 2009, about thirty minutes before Ms.

Daniels was shot, to falsely report the shooting of an undercover police officer.2

Phone records and location data regarding Ashby’s call activity, discussed in

section II.B.ii below, revealed that Ashby had called Watson five times between

12:59 p.m. and 6:27 p.m. the night of the shooting and murder, from the vicinity of

the crime scene, and an expert testified that, based on the progression of phone

calls, Ashby’s phone had traveled south, towards the area where Mr. Bolden’s

body was found.

      2
         The government argued at trial, and appellants disputed, that Watson made
this call in order to divert police away from the location where he and the other
appellants were moving Mr. Bolden’s body into a car.
                                             7



      In addition, John Carrington, an acquaintance of Mr. Bolden, stated that, in

November 2009, weeks before Mr. Bolden’s murder, Logan suggested they “rob

and kill” Mr. Bolden. Mr. Carrington turned down Logan’s proposition, telling

him “hell no.” Melvin Thomas, another acquaintance, stated that, after the murder,

Ashby approached him in a CVS parking lot and admitted that he and his co-

appellants had killed Mr. Bolden and placed his body in the southeast quadrant of

the city. 3 Mr. Thomas and Ashby spoke again later in 2010, when they were both

in the D.C. jail library. Ashby expressed that he was not worried about the case

because all of the evidence was “pointing at” Logan, except for Ashby’s phone,

which was in police custody at the time. 4



      Following the MPD’s investigation into the murder and the shooting,

Appellants were charged with five crimes related to the killing of Mr. Bolden:



      3
         Mr. Thomas stated that Mr. Carrington approached them about five
minutes into this conversation. Mr. Carrington stated that, while he was present in
the CVS parking lot, he “stayed back . . . out of respect” and could not overhear the
conversation.
      4
          Appellants appeal the admission of these statements, discussed in more
detail below. See section II.C., infra.
                                         8

            (1) conspiracy to kidnap and rob, in violation of D.C.
               Code §§ 22-1805a, -2001, and -2801;
            (2) first-degree premeditated murder while armed and
               felony murder while armed, in violation of D.C. Code
               §§ 22-2101 and -4502; and
            (3) kidnapping while armed, in violation of D.C. Code
               §§ 22-2001 and -4502, and robbery while armed, in
               violation of D.C. Code §§ 22-2801 and -4502.

They were also charged with three crimes related to the shooting of Ms. Daniels:

            (1) assault with intent to kill while armed, in violation of
               D.C. Code §§ 22-401 and -4502 (“AWIK”);
            (2) aggravated assault while armed, in violation of D.C.
               Code §§ 22-404.01 and -4502; and
            (3) mayhem while armed in violation of D.C. Code §§
               22-406 and -4502.

They were additionally charged with seven counts of possession of a firearm

during a crime of violence or dangerous offense (“PFCV”), in relation to the above

offenses, in violation of D.C. Code § 22-4504 (b).



      Appellants were tried together. At the conclusion of a month-long jury trial

in mid-2013, the jury convicted and the judge sentenced as follows.5



      5
         The Honorable Russell F. Canan presided over the pretrial motions in this
case. The Honorable Herbert B. Dixon, Jr. presided over one day of pretrial
matters, the trial itself – which began on July 2, 2013 and concluded when the
verdict was read on August 7, 2013 – and sentencing. Ashby and Logan were
sentenced on April 4, 2014, and Watson was sentenced on May 16, 2014.
                                   9

(i)    Logan was found guilty of:
       a. Conspiracy to kidnap or rob Carnell Bolden;
       b. First-degree felony murder while armed of Carnell
          Bolden;
       c. Kidnapping while armed of Carnell Bolden;
       d. Armed robbery of Carnell Bolden;
       e. Three counts of PFCV for the above convictions other
          than conspiracy related to Carnell Bolden (first-degree
          felony murder, kidnapping, and armed robbery of
          Carnell Bolden);
       f. One additional count of PFCV (first-degree
          premeditated murder or second-degree murder of
          Carnell Bolden), despite the fact that he was not
          convicted of the predicate offense of first-degree
          premeditated murder or second-degree murder of
          Carnell Bolden;
       g. AWIK of Danielle Daniels;
       h. Aggravated assault of Danielle Daniels;
       i. Mayhem while armed with respect to Danielle
          Daniels;
       j. Two counts of PFCV for AWIK and aggravated
          assault related to Danielle Daniels.
       Logan was sentenced to life in prison.

(ii)   Ashby was found guilty of:
       a. Conspiracy to kidnap or rob Carnell Bolden;
       b. First-degree felony murder while armed of Carnell
          Bolden;
       c. First-degree premeditated murder while armed of
          Carnell Bolden;
       d. Kidnapping while armed of Carnell Bolden;
       e. Armed robbery of Carnell Bolden; and
       f. Four counts of PFCV for the above convictions other
          than conspiracy (first-degree felony murder, first-
          degree premeditated murder, kidnapping, and armed
          robbery of Carnell Bolden).
       Ashby was acquitted of all the charges related to Danielle
       Daniels. He was sentenced to ninety years in prison, with
       a mandatory minimum of thirty-three years.
                                        10

      (iii)   Watson was found guilty of:
              a. Conspiracy to kidnap or rob Carnell Bolden;
              b. First-degree felony murder while armed of Carnell
                 Bolden;
              c. Kidnapping while armed of Carnell Bolden;
              d. Armed robbery of Carnell Bolden;
              e. Three counts of PFCV for the above convictions other
                 than conspiracy (first-degree felony murder,
                 kidnapping, and armed robbery of Carnell Bolden);
                 and
              f. One additional count of PFCV (first-degree
                 premeditated murder or second-degree murder of
                 Carnell Bolden), despite the fact that he was not
                 convicted of the predicate offense of first-degree
                 premeditated murder or second-degree murder of
                 Carnell Bolden.
              Watson was acquitted of all the charges related to
              Danielle Daniels. He was sentenced to seventy-three
              years in prison, with a mandatory minimum of thirty-
              three years and five years supervised release.


      All three appellants appealed their convictions, and each appellant makes

various arguments on appeal. We address them in turn below.
                                          11

                                    II. ANALYSIS



   A. Alleged Brady Violations and Sanctions



      Logan and Watson both contend that the government committed Brady

violations by failing to disclose certain evidence ahead of trial. 6 Specifically, they

argue that the government failed to timely disclose that Mr. Bolden’s bank card

had been used in the days after the murder, and that, at some point thereafter, the

prosecution lost an unexamined CD-ROM containing video that the police had

obtained from a BP gas station, one of the locations where the card was allegedly

fraudulently used. 7


      6
         See Brady v. Maryland, 373 U.S. 83, 87 (1963) (“suppression by the
prosecution of evidence favorable to an accused upon request violates due process
where the evidence is material either to guilt or to punishment, irrespective of the
good faith or bad faith of the prosecution.”); see also Andrews v. United States,
179 A.3d 279, 286 (D.C. 2018) (“The government’s obligation to disclose material
evidence favorable to the accused arises from the Due Process Clause’s purpose of
preventing miscarriages of justice.” (citing Brady, 373 U.S. at 87)).
      7
          Logan and Watson make two additional claims unrelated to the bank card.

       Logan asserts that the MPD failed to disclose that two men had been stopped
near the location where the body was found in southeast D.C., following a report of
shots fired. However, Logan offers no details or argument as to how this
prejudiced the defense, and it is unclear which men Logan’s brief is referencing.
In any event, this information was insignificant at best, since the body was found
                                                                      (continued…)
                                         12



      Following the murder, the decedent’s family informed Detective Anthony

Greene that Mr. Bolden’s debit card “appeared to have been used on December

30th and after.” On January 14, 2010, Detective Greene obtained transaction

records from Chevy Chase Bank, which revealed that there were four debit card

transactions on January 1, 2010, followed by five additional transactions on

January 12 at a Wal-Mart, a convenience store, and a Chinese buffet in Sanford

and Cameron, North Carolina. One of the January 1 transactions was $72.15

charged to “New York BP Washington DC” at approximately 7:28 p.m. Detective

Greene identified the likely location as the BP Gas Station at 1231 New York

Avenue, N.E., Washington, D.C., because there was “no other” BP gas station on


(…continued)
several hours after the murder took place. While two men were also stopped near
the scene of the shooting in the northwest quadrant of the District, this information
was likewise of minimal value because the men did not match the description of
the shooter and they were stopped sometime after the incident.

       Watson contends that the trial court improperly denied his request to exclude
certain identification testimony following the government’s untimely disclosure of
out-of-court identification procedures. While Watson correctly notes that the court
admonished the government for failing to disclose earlier its plans for in-court
identification, the court allowed the government’s witnesses to identify appellants
because continuances had already been granted in favor of the defense and because
the prosecution proffered that the witnesses clearly knew Watson. Thus, there was
no issue. Furthermore, Watson did not contemporaneously object when Norlin
Washington, one of the government’s witnesses, identified him in court.
                                          13

New York Avenue at the time. He met with the owner, who could not find a

receipt for a $72.15 transaction inside the store, which indicated that the

transaction may have taken place outside at the pumps. There was no outside

surveillance footage available, but Detective Greene requested and viewed the in-

store surveillance footage for the time period around the transaction while he was

at the gas station.



       Detective Greene testified at trial that he did not see “anything . . . deemed

to be probative” on the footage, but still obtained a copy on a disk, which he

brought back to his office. He also stated that, while he was unsure, he believed

that, when he tried to look at it again at the police station, the disk did not work on

the computers. He apparently lost track of it after that. At the time of his

testimony, he had “no idea” where the disk could be found, and had not seen it for

“maybe three and a half years.” Detective Greene could not recall if or when he

told any of the prosecutors assigned to the case about the missing disk. He also did

not believe that he had ever tried to obtain a second copy. Detective Greene also

failed to realize that the bank statement showed a charge at another gas station

(“Casey’s BP”) until months before the trial, so he did not investigate the

possibility of surveillance footage at that location.
                                         14

      None of this information was disclosed to the defendants until December of

2012 (just over six months before trial, which began in July of 2013), at which

point the defendants moved for sanctions for Brady violations.



      In March of 2013, after one of the prosecutors on the case told Detective

Greene that the prosecution had disclosed the information about the bank records

to the defense, Detective Greene began – for the first time – investigating the North

Carolina charges on the debit card. Following that investigation, it was discovered

that a Ronald Smith had made at least some of the charges on Mr. Bolden’s bank

card, including the charges at the Walmart in North Carolina. Mr. Smith was

called to testify at trial and admitted during his testimony that he had picked up

Mr. Bolden’s debit card after finding it on 11th Street, N.W. He testified to using

the card to purchase gas for other patrons of nearby gas stations, after which he

would collect half the cost from the patron and pocket the money. Mr. Smith also

recalled going to North Carolina in early January and using the bank card when he

arrived, including at a Chinese buffet and a Walmart.



      In May of 2013, the case was before Judge Russell F. Canan, who presided

over a pre-trial hearing on the defendants’ motions to dismiss or for other sanctions

as a result of the prosecution’s late disclosure of the debit card information. Judge
                                        15

Canan found that the failure to disclose this information was a Brady violation and

“constitute[d] negligence to a gross degree” on the part of the government. At that

time, however, Judge Canan found that a dismissal would be too harsh a sanction

for the “gross negligence” of the government, particularly because he found that it

was not “willful misconduct or bad faith or even done for tactical advantage.”

Judge Canan also reserved judgment on further sanctions until it became clear how

the disclosures “affected the fairness” of the trial. Judge Canan ultimately passed

on the discussion of further sanctions to Judge Herbert B. Dixon, who took over

the case.



      In July of 2013, Judge Dixon heard arguments on sanctions.               The

government insisted that hefty sanctions from the court were unnecessary because

the government had voluntarily provided the defense with “full and complete”

discovery on the records and resulting investigation into the missing debit card,

and subpoenaed Mr. Smith, whom the government “otherwise probably would not

call.” The government argued that this assistance offered to the defense, which

might not have been necessary if the disclosures had been timely, together with the

continuance already granted, were sufficient to remedy any prejudice that might

have resulted from the government’s delay in disclosing the evidence.
                                          16

       The trial judge agreed that the subpoenaing of witnesses and the

continuances had “ameliorated the impact on the defense,” but also held that “it

probably [had not] really made them whole.” Therefore, the court also ordered the

government to produce Detective Greene’s grand jury material, Washington Area

Criminal Intelligence Information Systems (“WACISS”) reports, and notes. The

government was able to redact information unrelated to the case, including all

identifying information, such as names, addresses, relationships, and locations, of

witnesses that were not being called in the case. If the government was “very

concerned” about releasing additional information for other security reasons, it was

permitted to temporarily redact it, pending an official request to do so. The trial

judge cautioned the prosecution against unnecessary redactions, saying that if it

had “an inkling that the witness might be helpful [to the defense,]” then it should

disclose it.



       On appeal, Logan and Watson argue that the late disclosure hindered their

ability to mount an effective defense at trial.



       The failure to disclose constitutes a constitutional violation that justifies

reversal if “the nondisclosure was so serious that there is a reasonable probability

that the suppressed evidence would have produced a different verdict.” Strickler v.
                                         17

Greene, 527 U.S. 263, 281 (1999).         Here, the disclosure of the debit card

information, while late, was done early enough to allow for further investigation.

This investigation revealed that Ronald Smith had used the stolen debit card, and

allowed Mr. Smith to be brought to testify at trial. The only evidence that may

have been difficult to obtain at that late stage would have been the videos from the

locations where the cards were used, if any videos indeed existed, but the probative

value of such videos would have been quite limited, given Mr. Smith’s testimony.

Logan and Watson were able to make full use of all of this information in their

closing statements, making note of the defense’s inability to discover Mr. Smith’s

involvement until later in the case, and linking the use of the debit card to Mr.

Smith’s involvement in the drug trade. Therefore, there is little reason to believe

that an earlier disclosure would have produced a different result for appellants.



      The trial judge also found, and appellants do not appear to contest, that the

failure to disclose was not in bad faith.8 This failure was grossly negligent, but not

on its own a due process violation. Rule 16 of the Superior Court Rules of

Criminal Procedure provides that the “range of available sanctions is extremely


      8
        Cf. Arizona v. Youngblood, 488 U.S. 51, 58 (1988) (“unless a criminal
defendant can show bad faith on the part of the police, failure to preserve
potentially useful evidence does not constitute a denial of due process of law”).
                                         18

broad, [with] the only real limitation being that a sanction must be ‘just under the

circumstances.’” Koonce v. District of Columbia, 111 A.3d 1009, 1020 (D.C.

2015) (quoting Gethers v. United States, 684 A.2d 1266, 1272 (D.C. 1996)); see

Super. Ct. Crim. R. 16. The sanctions offered by the judge here were just and

appropriately addressed the violation. Appellants were able to use Greene’s notes,

which were turned over pursuant to the judge’s order, to attack Detective Greene’s

investigatory process and conclusions. The court also granted continuances, which

allowed the time to discover the necessary information about the debit cards that

appellants went on to use at trial. Furthermore, they were able to present Mr.

Smith as an alternative perpetrator – a Winfield defense9 – and use his possession

of the cards as a source of reasonable doubt.



      Logan and Watson specifically take issue with Judge Dixon’s denial of a

missing evidence instruction, which they requested to ameliorate the effects of the

government’s Brady violation regarding the bank records and related




      9
          See Winfield v. United States, 676 A.2d 1 (D.C. 1996) (setting forth the
“standards governing the admissibility of evidence proffered by a criminal
defendant that another person or persons committed the crime alleged”). See
section II.D.i, infra.
                                         19

information.10   As noted, the court allowed the defense to make a Winfield

argument relating to Mr. Smith, who had used Mr. Bolden’s bank card, during

closing, but it did not give a missing evidence instruction to the jury. Watson

submitted a detailed request to instruct the jury on the government’s failure to

timely investigate the bank card use, asserting an “impermissible burden” on his

ability to mount a defense by way of investigating the bank card use.



      We see no reason for reversal based on the denial of the missing evidence

instruction. A party seeking an instruction to the jury regarding missing evidence

must show that the evidence is “likely to elucidate the transaction at issue” and

“peculiarly available to the party against whom the adverse inference is sought to

be drawn.” Tyer v. United States, 912 A.2d 1150, 1164 (D.C. 2006) (citations and

      10
           The government construes Watson’s argument on appeal as taking issue
not with the trial court’s refusal to issue a missing evidence instruction, but rather
with the trial court’s refusal to issue a Shelton instruction, which resembles an
adverse inference instruction, i.e., an instruction to the jury to draw an inference
that the government thought its case was weak. See Shelton v. United States, 983
A.2d 363, 369 (D.C. 2009), opinion amended on reh’g, 26 A.3d 216, 26 A.3d 233
(D.C. 2011). Appellants did request such an instruction at trial. The government
opposed this instruction, but was willing to allow a Winfield argument, see section
II.D.i, infra, regarding Mr. Thomas. Prior to closing, the trial court stated that
there was no justification for a Shelton instruction, noting that the failure to
disclose “demonstrate[d] the government’s view of its case [in regards to]
weakness.” Because appellants do not take issue with the denial of the Shelton
instruction on appeal, the question of whether the trial court erroneously denied a
Shelton instruction is not before us.
                                          20

internal quotation marks omitted). We have “recognized several dangers inherent

in the use of a missing [evidence] instruction,” as it “represents a radical departure

from the principle that the jury should decide the case by evaluating the evidence

before it.” Id. (citation and internal quotation marks omitted). We therefore

“review the denial of a request for a missing evidence instruction for abuse of

discretion,” id. (citation omitted), bearing in mind that “the trial court retains

considerable latitude to refuse to give a missing evidence instruction, where it

determines from all of the circumstances that the inference of unfavorable

evidentiary value is not a natural or reasonable one.” Id. at 1166 (citation, internal

quotation marks, and brackets omitted).



      On this record, we cannot say that the trial court abused its discretion in

denying the missing evidence instruction offered by appellants. The remedies

employed by the court, described above, were significant and sufficient.
                                        21

   B. Motions to Suppress Evidence



      i. The Search of 70 W Street, N.W.



      Much of the evidence found in the 70 W Street house was obtained during a

search conducted on January 11, 2010. Police initially searched the basement

apartment pursuant to the consent of Derrick Hill, then obtained a warrant and

searched the rest of the premises. Logan moved to suppress this evidence before

trial, but the motion court denied the motion and admitted the evidence on the

grounds that the search was legal, finding that Mr. Hill had actual or apparent

authority to consent to the search. Logan now challenges this ruling on appeal.



      As noted, Mr. Hill had been living in the basement of the 70 W Street house

in 2009. Around early November, Ms. Williams, speaking for Logan, had asked

for Mr. Hill’s front-door key, which Mr. Hill returned, though he kept his key to

the back door, which provided direct access to the basement. After Mr. Hill

returned the front-door key, he stopped spending the night at 70 W Street, but kept

most of his belongings in the basement, including “multiple TVs, bed, the whole

nine,” and was present in the house often. He would always be let into the front
                                        22

door after knocking, and he went to the house “every day” to check on his things

and would stop by to simply “chill.”



      In the very early morning hours of January 1, 2010, MPD detectives Joshua

Branson, Norma Horne, and James Wilson went to 70 W Street to investigate the

nearby shooting of Ms. Daniels and spoke to Logan. When they informed Logan

that they were looking for Mr. Hill, Logan responded that Mr. Hill “did live at the

house, but he was not home.” Logan invited the police inside and retrieved Ms.

Williams from upstairs, at which point they told the police that “[Mr. Hill’s] room

was downstairs” and showed them to the basement to allow them to look around.



      In the basement, the police could see through an open door that there were

“extension cords just strewn about.” Since the detectives had been present for the

autopsy of Mr. Bolden’s body, they were aware that electrical cords had been used

in the course of the murder and transport. Detective Branson testified at the

pretrial suppression hearing that it was at this point that he began to suspect that

Mr. Bolden’s murder may be connected to the house. Upon their request, Logan

voluntarily went with two of the detectives back to the homicide unit to answer

questions about Mr. Hill. At the station, the officers arrested Logan when they

discovered there was an outstanding unrelated warrant for his arrest. That same
                                         23

day, the officers also obtained and executed a search warrant for the basement at

70 W Street, where they photographed the scene and seized a television with a

missing electrical cord.



      On January 4, 2010, Mr. Hill talked to the police, and then went with

Detective Greene to 70 W Street to retrieve some of his belongings from the

basement. However, the back-door key did not work when Mr. Hill tried to open

the door because of an interior latch; later that day, Mr. Hill called Mr. Adams, the

owner of the home, who told him that he would remove the latch for him.



      On January 11, 2010, Mr. Hill returned to the house and was able to open

the unlatched back door with his key. When he found one of his own jackets

covered in blood, he called Detective Greene, who arrived twenty minutes later

and met Mr. Hill outside. Mr. Hill let Detective Green and Detective Wilson into

the house through the open back door and showed them the bloody jacket among

his personal items in the basement. Mr. Hill then provided consent for the police

to take the jacket as evidence and to search for other items in the basement, signing

a written consent form.
                                         24

      In the course of the January 11 search of the basement, MPD officers saw

blood on the wall, which they swabbed, and Detective Wilson spotted, in plain

view, a bin with duct tape similar to the tape that had been found on Mr. Bolden’s

body, which they seized.11 At that point, the detectives decided to obtain another

search warrant for the entire house; they obtained the warrant and searched the rest

of the premises the same day.



      Logan argues that the January 11 search of the basement was a warrantless

and illegal search because Mr. Hill did not have authority to consent to it. He

argues that Mr. Hill was “evicted” in the fall of 2009, at which point he stopped

sleeping at the house and surrendered his front-door key, and that, while Mr. Hill

retained a key to the back door, he would gain entry primarily by knocking on the

front door and waiting for Logan or Ms. Williams to admit him. Logan also argues




      11
          The plain view doctrine provides that, “if police are lawfully in a position
from which they view an object, if its incriminating character is immediately
apparent, and if the officers have a lawful right of access to the object, they may
seize it without a warrant.” West v. United States, 100 A.3d 1076, 1083-84 (D.C.
2014) (quoting Minnesota v. Dickerson, 508 U.S. 366, 375 (1993)). As discussed
in this subsection, the facts show that the detectives were lawfully in the basement,
so they were permitted to seize the duct tape, as its incriminating character was
immediately apparent, given its similarity to the tape that had been found on Mr.
Bolden’s body.
                                          25

that none of the investigating officers knew exactly how Mr. Hill had gained

access on January 11. These arguments are not persuasive.



      A warrantless search will not violate the Fourth Amendment to the

Constitution if the police obtained appropriate consent to search the premises from

either the defendant or a third party who “possessed common authority over or

other sufficient relationship to the premises or effects sought to be inspected.”

(Cleveland) Wright v. United States, 608 A.2d 763, 766 (D.C. 1992) (quoting

United States v. Matlock, 415 U.S. 164, 171 (1974)). Moreover, under the doctrine

of apparent authority, a consensual warrantless search is valid based on “a police

officer’s reasonable belief that the person consenting to the search had the

authority to do so.” (Cleveland) Wright v. United States, 717 A.2d 304, 307 (D.C.

1998); see also Illinois v. Rodriguez, 497 U.S. 177 (1990) (search based on third-

party consent valid if officer reasonably believes third party has such authority,

even if facts developed later show the contrary). 12




      12
          See also Welch v. United States, 466 A.2d 829, 845 (D.C. 1983) (whether
the individual who provided consent had common authority is “factual in nature
(based as it is on concepts of mutual use and joint access)”; therefore, “we may not
reverse this finding on appeal unless it is clearly erroneous”).
                                         26

      The facts credited by the motion court established that, by January 11,

Detective Greene had understood from his conversations with Mr. Hill that Logan

had asked Mr. Hill to move out of the house, but that Mr. Hill had been allowed to

keep his belongings in the basement and went to the house almost every day to

visit and check on his things. Detective Green had also understood that Mr. Hill

was supposed to move his belongings out by January 1. As noted above, however,

Logan had told the other detectives on January 1 that Mr. Hill did live at the house

but was not home, and, as Detective Green knew, Logan had been jailed that same

day. Finally, Detective Green had understood that, since January 1, Mr. Hill had

been in touch with Mr. Adams, the owner of the house, and Mr. Adams had given

him access to the house – including after Mr. Hill was not able to get in on January

4. Thus, when Detective Greene arrived at the house on January 11, he was aware

of Mr. Hill’s history and relationship with the premises, and his understanding was

that Mr. Hill was there with the permission of Mr. Adams, the owner of the house.

It was clear that Mr. Hill had already been in and out of the basement that day, and

the door was open. The police could therefore reasonably infer that Mr. Hill had

gained entry by coordinating with Mr. Adams when he invited them into the

basement, where he had found his bloody jacket.         Indeed, Detective Greene

testified that he had no suspicion whatsoever that Mr. Hill lacked the authority to

properly consent to their entry into the basement.
                                         27



      Accordingly, we find that the trial court did not err in holding that the search

of the 70 W Street basement was not unconstitutional because Mr. Hill had

authority to consent to it. While Mr. Hill was no longer residing in the basement in

the traditional sense of the word, as he was not staying overnight there, his

relationship to Logan, Mr. Adams, and the premises was sufficient to give him

authority over the basement and therefore actual authority to consent to the

search.13 Yet, even assuming arguendo that Mr. Hill did not have actual authority

due to the ambiguity of his status as a tenant at that point, he undoubtedly had

apparent authority over the basement, as the evidence established that a police

officer in Detective Greene’s position and with Detective Greene’s knowledge of

      13
           For instance, assuming that Mr. Hill was, by January of 2010, not a
resident but a “guest” in the basement of 70 W Street, N.W., he was, by all
indications, one with “substantially more authority over the premises than [an]
occasional user,” and he could be “considered to be in charge of the premises.”
Wayne R. LaFave, Search And Seizure: A Treatise on the Fourth Amendment
§ 8.5 (5th ed.). This is particularly so because Logan was incarcerated at the time,
no one else was living in the basement, and Mr. Adams had allowed Mr. Hill to
continue using the basement, storing his things there, and returning there
frequently. Moreover, Mr. Hill was “more than a casual visitor,” as he “had the
run of the [basement apartment]” and he had invited the police there. Id. He was
“actually present inside the premises at the time of the giving of the consent and
the consent [wa]s merely to a police entry of the premises into an area where a
visitor would normally be received” – and thus the “police were entitled to assume
without specific inquiry as to [his] status that one who answers their knock on the
door has the authority to let them enter.” Id.
                                        28

the situation could reasonably believe that Mr. Hill had common authority over the

basement and therefore the authority to consent to the police officers’ entry and

search.



      We note that this case is distinguishable from other cases in which courts

have found that apparent authority did not exist. For instance, indication of forced

entry has disallowed the police from reasonably believing the individual had

consent to search.14 In the present case, the police did not need to gain entry

forcibly, as Mr. Hill had already been inside the house when he discovered the

blood on his jacket and then called the police and invited them in. We have also

noted that an individual cannot consent to the search of a co-inhabitant’s space

where it is “set aside for . . . private use.” Welch, 466 A.2d at 845 (citation

omitted). Here, however, Mr. Hill only consented to the search of the basement,

where he kept his belongings and found his own jacket covered in blood. The

      14
         Where a mother consented to a police search of a locked footlocker in her
son’s room, but she did not have a key and the police had to force open the
footlocker, the court held that the consenting party did not have authority to
consent to the search. United States v. Block, 590 F.2d 535 (4th Cir. 1978) (cited
in (Cleveland) Wright v. United States, 717 A.2d 304, 308 (D.C. 1998)); see also
Harris v. United States, 738 A.2d 269, 274 n.7 (D.C. 1999) (evidence in the record
supported a finding of actual or apparent authority to enter the home where the
police did not enter forcibly, but were instead let into the apartment by a third
party).
                                          29

police did not attempt to search the remainder of the house, where Mr. Hill

presumably lacked authority to consent (because it would likely be considered

Logan’s private space), without first obtaining a warrant. We therefore discern no

error in the trial court’s denial of the motion to suppress this evidence.



      ii. Ashby’s Cell phone Records



      Ashby contends that the call records and cell site location information

related to his cell phone, which were used to track his location the night of the

murder, as well as whom he was in contact with, should be suppressed as the fruits

of an illegal search of his phone. While the investigation into the murder of Mr.

Bolden was proceeding, Ashby was arrested on January 11, 2010 on an unrelated

charge. He was taken into custody, and his cell phone was seized incident to

arrest. Detective Greene used Ashby’s cell phone to call his own cell phone twice,

Detective Wilson’s phone once, and the police department’s homicide desk, all

while the cell phone was in police custody. Detective Greene testified that he used

Ashby’s phone to call his own phone in order to obtain the phone number
                                           30

associated with Ashby’s phone. The MPD later obtained warrants that allowed

them to access the call records and cell site location information used at trial. 15



      Ashby made a mid-trial motion to suppress the cell phone evidence, which

the trial court denied, as it found no Fourth Amendment violation in the detective’s

conduct. On appeal, Ashby argues that this cell phone evidence was the “only

evidence connecting Ashby to the charged crimes” – aside from Mr. Thomas’

testimony, discussed in section II.D below – and, because the police could not have

obtained this information without Ashby’s phone number, it is fruit of the illegal

search. The government argues, in part, that the phone calls used to obtain the

phone number did not constitute a prohibited invasive search, but rather a

permissible search incident to arrest.



      The Supreme Court has held that, even when a cell phone is seized incident

to arrest, a search warrant is required to conduct a search of the digital contents of

      15
          An FBI cell phone tower location expert testified to Ashby’s location
based on which cell phone tower the call utilized. Though Ashby challenges the
MPD’s use of his cell phone while he was in custody, he does not challenge the use
of the location information, which the MPD obtained through a warrant issued on
January 26, 2010. We note that the Supreme Court recently held that cell phone
tower data could generally not be obtained by law enforcement without a warrant.
Carpenter v. United States, 138 S. Ct. 2206, 2221 (2018).
                                         31

that phone because of the “vast quantities of personal information” available on a

modern cell phone. Riley v. California, 134 S. Ct. 2473, 2485 (2014). However,

the Court has expressly allowed for manipulation of a cell phone and removal of

the battery to prevent remote access to potential evidence, and has limited the

prohibition on warrantless searches to the “digital data” contained on the phone.

Riley, 134 S. Ct. at 2485. A physical search of the cell phone itself for identifying

features is a permissible search incident to arrest, as it does not invade the

“immense storage capacity” of the digital device. Id. at 2488.



      In this case, the information that Ashby challenges, such as call records and

cell site location information, were obtained pursuant to validly issued search

warrants – and Ashby’s phone number was not used to obtain those warrants. In

his January 22 application for a warrant for Ashby’s cell phone, Detective Greene

included only a description of the phone, not the phone number 16 – and relied on


      16
            The warrant application referred to a “black and silver Motorola Boost []
cell[]phone,” and included the International Mobile Equipment Identity/Identifier
(“IMEI”) number and Subscriber Identity/Identification Module (“SIM”) number.
While the record does not indicate exactly how Detective Greene obtained the
IMEI and SIM numbers, they were presumably viewable by removing the back of
the phone and looking at the numbers printed on the interior hardware. See, e.g.,
Fed. Commc’n Comm’n, Protect your Smart Device (March 28, 2018),
https://www.fcc.gov/consumers/guides/protect-your-mobile-device (“the [IMEI]
. . . is usually found in your device settings or printed on a label affixed to your
                                                                       (continued…)
                                         32

the facts that had emerged from the police investigation up to that point to

articulate why Ashby was a suspect and why searching his cell phone would be

helpful to the investigation. The January 22 warrant permitted the MPD to legally

obtain the digital contents of the phone, including the phone number, call log, and

other information – and the phone number and call records were, in fact, obtained

using this warrant.17 On January 26, the MPD applied for another warrant – this

time making use of the phone number obtained using the last warrant – and

obtained a warrant that allowed them to access the cell site location information.



      On this record, it is clear that the detective’s effort to physically examine

and obtain identifying information for the cell phone was a permissible warrantless

search incident to arrest. While Riley, 134 S. Ct. at 2485, does not specifically

address a scenario in which a police officer makes phone calls from the suspect’s

phone, as was done here, this is ultimately immaterial, as the phone number was

(…continued)
device underneath the battery.”). This would appear to be a physical manipulation
of the phone that is permissible without a warrant under Riley, 134 S. Ct. at 2485.
      17
          Ashby argues that the January 22 search warrant is outside the appellate
record and cannot be considered because it was not presented at trial. However,
we granted appellee’s motion for the Court to take judicial notice of these Superior
Court Records. See S.S. v. D.M., 597 A.2d 870, 880 (D.C. 1991) (the court may
“take judicial notice of the contents of court records.”); D.C. Code § 17-305 (2012
Repl.) (the appellate court “shall review the record on appeal”).
                                        33

not used to obtain the January 22 warrant, and the search conducted pursuant to the

January 22 warrant independently yielded the phone number. Thus, even assuming

arguendo that there were a poisonous tree, that tree bore no fruit, as nothing was

done with Ashby’s phone number after Detective Greene first obtained it. Indeed,

the phone number was all but irrelevant in the first instance, as the cell phone was

already in police custody, so there was no question about how to locate the device

or which device to search once the warrant was obtained. The evidence that was

obtained as a result of the January 22 and January 26 warrants was therefore not

the result of an “exploitation of . . . illegality” and did not require suppression.

Hicks v. United States, 705 A.2d 636, 639 (D.C. 1997). We thus find no Fourth

Amendment violation and do not disturb the trial court’s holding.



   C. Admission of Out-of-Court Statements



      i. Statements Against Penal Interest



      Logan and Watson argue that government witness Melvin Thomas’

testimony included hearsay statements from two separate conversations he had

with appellant Ashby that were improperly admitted against them.
                                         34

      Mr. Thomas and Ashby spoke in a CVS parking lot in early January 2010

and then again in the library of the D.C. jail on July 16, 2010. Mr. Thomas

testified at a pretrial hearing that, while in the CVS parking lot, Ashby approached

Mr. Thomas and “started explaining the story.” Ashby told Mr. Thomas “it was all

[Logan’s] idea. I told [Logan], man, don’t do that shit in this house,” referencing

the 70 W Street house and the murder of Mr. Bolden. Mr. Thomas also stated that

Ashby described the shooting of Ms. Daniels; Mr. Thomas described his reaction

to this as: “then you are going to shoot an innocent bystander that was sitting there

and don’t know shit from bean dip, just sitting there, waiting . . . .” After the

pretrial hearing, the court held that Ashby’s statements in both the CVS parking lot

and the jail library were admissible under the Laumer hearsay exception for

admissions against a person’s penal interest. Laumer v. United States, 409 A.2d

190, 199 (D.C. 1979) (en banc).



      At trial, Mr. Thomas testified that Ashby admitted that he had “choked [Mr.

Bolden] . . . or knocked him out in the basement” of “Ted’s house,” referring to

Logan’s house. Mr. Thomas also testified that Ashby had told him that the attack

was “Shorty’s idea,” referring to Logan.       The end of this conversation was

overheard by John “John-John” Carrington, another government witness. During

the D.C. jail conversation, Ashby told Mr. Thomas that, once Mr. Bolden was
                                       35

unconscious, Ashby and Watson took him to the southeast part of the city in a car

of unknown ownership. Ashby also told Mr. Thomas that they did not get any

money off of Mr. Bolden and that Watson helped Ashby “wrap the body up.” Mr.

Thomas testified that Ashby did not think the police had any evidence against

Ashby and all the evidence was “pointing at” Logan. The only evidence Ashby

believed the police had against him was, as he told Mr. Thomas, a phone call made

“up northwest on W Street,” which Ashby did not believe to be incriminating,

because his brother owned property in the area. Ashby also told Mr. Thomas that

Ashby’s lawyer had spoken to “John-John” and asked Mr. Thomas if he knew

John-John’s real name or where he was located, to which Mr. Thomas responded

in the negative. Mr. Thomas testified that he believed Ashby intended to “hit [Mr.

Carrington’s] head” if he found him.



      On appeal, Logan and Watson contend that the court should have found

Ashby’s statements to be an unreliable attempt to shift blame away from himself

and onto his co-conspirators. Watson also argues that such statements should not

have been admitted against him, as they were not made in furtherance of the

conspiracy.
                                           36

      “Hearsay is an out-of-court assertion of fact offered into evidence to prove

the truth of the matter asserted.” (Damion M.) Jones v. United States, 17 A.3d 628,

632 (D.C. 2011). Such a statement is not admissible unless it is “not offered at

trial to prove the truth of the matter asserted [and therefore] not hearsay,” or it falls

under another exception to the rule against hearsay. Id. A “determination of

whether a statement falls under an exception to the hearsay rule is a legal

conclusion, which we review de novo.” Dutch v. United States, 997 A.2d 685, 689

(D.C. 2010). “However, we will not disturb the factual findings supporting the

court’s conclusion unless they are clearly erroneous.” Thomas v. United States,

978 A.2d 1211, 1225 (D.C. 2009).



      One exception to the hearsay rule is a statement made against penal interest,

which “at the time of its making . . . so far tended to subject the declarant to . . .

criminal liability . . . that a reasonable person in the declarant’s position would not

have made the statement unless believing it to be true.” Thomas, 978 A.2d at 1227

(quoting Fed. R. Evid. 804(b)(3)). When statements fall under this exception, they

may be properly admitted “without redaction against the non-declarant

defendants.” Thomas, 978 A.2d at 1225. In Laumer, this court held that, in order

to determine whether a statement constitutes a statement against penal interest, the

court must “ascertain (1) whether the declarant, in fact, made a statement; (2)
                                         37

whether the declarant is unavailable; and (3) whether corroborating circumstances

clearly indicate the trustworthiness of the statement.” Laumer, 409 A.2d at 199.



      In this case, the trial court set forth this analysis exactly. It found that (1)

Mr. Thomas’ testimony that Ashby made the statements was credible, and (2)

Ashby was unavailable to testify because he asserted his Fifth Amendment

privilege.   It then found that (3) the statement in the CVS parking lot was

trustworthy because: (a) Thomas and Ashby had known each other for twenty

years; (b) the statements were made days after the homicide; and (c) the

information in the statements matched details of the case, such as where the body

was found and the fact that Ms. Daniels was in a car. It also found that (3) the

statement in the jail library was trustworthy because of:        (a) the relationship

between the two men; (b) the corroborating evidence that the two were in the

library together at the time; (c) the connection to the earlier CVS conversation; and

(d) the corroborated facts that were contained in the statements, such as the use of

duct tape to bind the victim, the DNA evidence at the crime scene and in Logan’s

car, and the phone records that matched the call to which Ashby referred.



      When analyzing the third step – whether corroborating circumstances clearly

indicate the trustworthiness of the statement – the court should consider “the time
                                         38

of the declaration and the party to whom it was made; the existence of extrinsic

evidence in the case corroborating the declaration; and – the fundamental criterion

– the extent to which the declaration was ‘really against the declarant’s penal

interest’ when it was made.” Thomas, 978 A.2d at 1228 (quoting Laumer, 409

A.2d at 200). The statements in the CVS parking lot were made in early January,

shortly after the murder, which lends credibility.      Laumer, 409 A.2d at 200

(“declarations made shortly after the crime for which an accused is charged are

often more reliable than those made after a lapse of time.”).        While the jail

conversation took place in July, “the mere fact that the declaration was made after

a lapse of time does not [i]n and of itself render the statement unreliable.” Laumer,

409 A.2d at 201; see, e.g., Walker v. United States, 167 A.3d 1191, 1210-11 (D.C.

2017) (statement made two months after the crime is not unreliable where other

factors – such as a close relationship between the declarant and the witness and

other corroborating circumstances – are present). Furthermore, as pointed out by

the trial court, this statement is more reliable considering Ashby discussed the

same matter with Mr. Thomas earlier in the year.



      There were extensive corroborating circumstances to support Mr. Thomas’

account of the events. Ashby’s story, as told to Mr. Thomas, matched the other

evidence presented in this case. In the D.C. jail, Ashby told Mr. Thomas that the
                                         39

only evidence against him was the phone call that he placed in the neighborhood, a

fact that was corroborated by the prosecution’s evidence that, on the night of the

murder, there were five incoming and five outgoing calls to and from Watson’s

phone, and one incoming and two outgoing calls to Logan’s phone. Ashby also

said that Watson was involved, which matches up with the false 911 call made

from Watson’s phone at the time. In addition, Ashby’s knowledge of where the

body was taken was corroborated by Ashby’s later protestation that he did not

“throw nobody in the woods” prior to being told where the body was found.



      Watson and Logan argue that these statements were “blame shifting” on

Ashby’s part, since he discussed Logan and Watson’s involvement, and therefore

the statements do not qualify as statements against penal interest.       Where a

declarant implicates others as well as himself, the Supreme Court has said “[t]he

fact that a person is making a broadly self-inculpatory confession does not make

more credible the confession’s non-self-inculpatory parts.” Williamson v. United

States, 512 U.S. 594, 599 (1994). Therefore, we have held that “the trial court

must assess each component remark for admissibility as a statement against penal

interest, rather than base its ruling on the overall self-inculpatory quality of the

declarant’s narrative in its totality.” Thomas, 978 A.2d at 1229.
                                          40

      Here, the court, as explained above, did examine each of the statements in

turn, looking first at the statement made in the CVS parking lot and finding it

credible for the reasons explained above. Next, the trial court considered the time

elapsed between the murder and the conversation at the D.C jail, and still found it

to be credible.    While some of Ashby’s statements may seem as if he was

attempting to shift the blame to Logan, this is not a situation wherein Ashby could

be looking to escape liability, as he was not being interrogated by the police, nor

did he ever think he would get caught. Moreover, these statements are in no way

“neutral” to Ashby, as he admitted to committing the actual murder, implicating

Logan as part of a conspiracy that, if discovered, would only heighten the potential

jeopardy for Ashby. See Thomas, 978 A.2d at 1229. If anything, it appears from

the totality of the circumstances that Ashby felt free to tell the truth to a friend he

had known for over twenty years.



      Finally, Logan and Watson argue that the court should have declined to

admit hearsay statements from Mr. Thomas because he was an unreliable witness –

one who offered testimony not because it was truthful, but in an attempt to shift the

blame away from himself and curry favor with the prosecution. Yet, as noted

above with respect to the first prong of the Laumer analysis – whether the

statement was actually made – the court must “assess the general credibility of the
                                         41

witness and probe for interest, bias, and the possible motive for fabrication.”

Laumer, 409 A.2d at 199. For the reasons discussed, the trial court conducted a

detailed analysis and found Mr. Thomas’ testimony credible. We do not find Mr.

Thomas’ motives for lying to be so compelling as to mandate a reversal of the trial

court’s decision here.



      We discern neither clear error in the factual findings nor errors of law in the

trial court’s conclusions, and we therefore do not disturb its holdings regarding

statements against penal interest.



      ii. The State-of-Mind Exception



      Watson challenges a statement that was admitted under the exception to the

hearsay rule that permits statements introduced “‘for the limited purpose of

showing the state of mind of the declarant’ if the declarant’s state of mind is at

issue in the trial.” 18 Jones, 17 A.3d at 632 (quoting Evans-Reid v. District of

Columbia, 930 A.2d 930, 944 (D.C. 2007)). During a pretrial hearing, government

witness John Carrington identified Logan in court and testified that, prior to Mr.

      18
           Logan does not challenge the admission of these statements on appeal.
                                         42

Bolden’s murder, Logan asked Mr. Carrington “to rob Dink and kill him,”

referring to Mr. Bolden as “Dink.” Mr. Carrington said that, after he refused,

Logan “said he would have his man, Tiger [Ashby,] do it.” The court ruled that it

would allow this testimony from Mr. Carrington under the state-of-mind exception

to the hearsay rule, though it instructed counsel that the statement must be redacted

to omit any reference to Ashby (“Tiger”).19



      This statement, as edited by the trial court, meets the requirements of the

state-of-mind exception. In the past, we have held that a declarant’s expression of

an intent to do harm to the victim is relevant to state of mind, where the

government has the burden of showing an intent to commit the crime. See, e.g.,

Rink v. United States, 388 A.2d 52, 55-56 (D.C. 1978) (declarant’s threats towards

the victim are admissible to establish declarant’s malice aforethought in a second-

degree murder trial). Here, in order to secure a conviction for felony murder, the

government had to show “intent to commit the underlying felony.” Waller v.

United States, 389 A.2d 801, 807 (D.C. 1978). Logan’s statements reveal an intent

to rob and kill Mr. Bolden, actions which are both at issue in this case. Where

      19
          The trial court also instructed that the statement be redacted to omit
reference to Logan committing the crime with “other people,” though Mr.
Carrington included this portion of the statement in his testimony at trial,
appellants did not object, and the court did not intervene.
                                         43

hearsay statements have “a highly prejudicial nature,” they must be excluded, even

if they are probative and fall under this exception. Clark v. United States, 412

A.2d 21, 27 (D.C. 1980). This statement, however, was not so prejudicial as to be

barred. Mr. Carrington recounted Logan’s statement about killing Mr. Bolden, but

did not mention Watson or Ashby, as there was no reference to Watson in the first

place and the reference to “Tiger” (Ashby) was redacted. Thus, the jury was not

told who Logan’s accomplices may have been, and would have had to infer, based

on other evidence, the extent of Watson and Ashby’s involvement.20




      Additionally, Watson contends that, because Logan’s state of mind would

not have been at issue if Watson had been the only defendant at trial, the statement

should not have been admitted against him, even in a trial where all three

appellants were tried together.      However, the court provided this limiting

instruction to the jury, which was sufficient to ameliorate any prejudice to Watson:

      20
          This is not unlike our ruling in Baker v. United States, where the admitted
statement of future intent was harmless because it was “vague and cumulative . . . .
The statement itself offer[ed] only an imprecise notion that Baker, along with
unnamed and unenumerated others” planned to commit a crime. Baker v. United
States, 867 A.2d 988, 1003 (D.C. 2005). While Logan was clear about the exact
crime he planned to commit, the omission of Ashby’s nickname made the
statement seemingly refer to “unnamed and unenumerated others” that Logan
would eventually recruit to join in his plan. Id.
                                           44


               The testimony of John Carrington that Keith Logan made
               a statement to him or in his presence was offered to prove
               the state of mind of Defendant Keith Logan. That
               statement attributed to Mr. Logan was not offered as
               proof of the state of mind of Defendant Paul Ashby or
               Defendant Merle Watson and may not be considered
               proof of the state of mind of Defendant Watson or
               Defendant Ashby.



See Thomas, 978 A.2d at 1232, n.65 (a statement that implicates a co-defendant

admitted under the state-of-mind exception entitles the implicated, non-declarant

co-defendant to a limiting instruction).



      We therefore find no error in the trial court’s admission of Mr. Carrington’s

statement.21




      21
          We note that, while the trial court permitted this statement under the
state-of-mind exception to the hearsay rule, it would likely also have been
admissible as an opposing party’s statement, as such statements include those
made by co-conspirators during and in furtherance of the conspiracy. See, e.g.,
Harris v. United States, 834 A.2d 106, 116 (D.C. 2003) (discussing and applying
Fed. R. Evid. 801(d)(2)).
                                         45

      iii. Denial of Severance



   Watson contends that the trial court erred in denying his motion to sever his

case from that of his co-appellants. He moved for severance upon the introduction

of the statements against penal interest discussed above, and argues that the trial

court abused its discretion in not granting severance, as the statements were not

made in furtherance of the conspiracy and were unreliable and prejudicial.22



      “The disposition of a motion for severance is within the sound discretion of

the trial court, and its ruling either way will be reversed only on a showing of an

abuse of discretion.” Perez v. United States, 968 A.2d 39, 76 (D.C. 2009) (quoting

Scott v. United States, 619 A.2d 917, 930 (D.C. 1993)). Where the government

seeks to admit a statement that incriminates the declarant and a co-defendant “the

trial court must ordinarily either sever the trials or exclude the statement.” Id. at

76. However, this court has recognized other ways for a trial court to permissibly

avoid prejudice. In McCoy v. United States, we held that the trial court’s decision

to admit a statement was permissible because the statement was “redacted to


      22
           Watson also contends severance should have been granted because these
statements are not reliable. For the reasons discussed in section II.C.i, supra, we
find this argument to be unpersuasive.
                                         46

eliminate any reference to [a co-defendant].” (Edward) McCoy v. United States,

890 A.2d 204, 215 (D.C. 2006). In McCoy the trial court also instructed the jury

that the statement could only be used against the declarant. Id. Moreover, these

precautions and severance are unnecessary “if the evidence would be admissible

against the defendant in a separate trial.” Perez, 968 A.2d at 76.




      Ashby’s statements were properly admitted as statements against interest; as

discussed, such statements are admissible when a declarant is unavailable to testify

and the statements were made against the declarant’s penal interest. Fed. R. Evid.

804(b)(3). First, because Ashby was unavailable to testify due to his assertion of

his Fifth Amendment privilege, his statements would have been admissible in

Watson’s trial, even if Watson had been tried as the sole defendant. Fed. R. Evid.

804(a)(1). Second, like the court in McCoy, the trial court here edited Logan’s

statements to omit any reference to Ashby, and, absent any reference to Watson,

they were not so prejudicial as to mandate exclusion, severance, or reversal, as

explained above. We thus find no abuse of discretion in the trial court’s holding.
                                        47

   D. Winfield Defense and Bias Cross-Examination



      The testimony of Melvin Thomas, discussed above, spanned two days at trial

and included not only direct examination by the government, but significant cross-

examination by Ashby, Logan, and Watson. All three appellants claim in some

manner that the trial court improperly restricted the cross-examination of Mr.

Thomas, who they contend testified for the government in an effort to direct

suspicion away from himself.



      Specifically, appellants assert that the trial judge impermissibly limited

proposed lines of questioning regarding: (i) Mr. Thomas’ own involvement in the

murder of Mr. Bolden, and (ii) Mr. Thomas’ involvement in other serious crimes

being investigated at the time of the trial, namely, the murder of Terrance

McFadden and a heroin operation at Mama’s Southern Cuisine, an establishment

co-owned by Mr. Thomas and a man named Raymond Proctor. These claims

essentially amount to allegations that the trial court erred in (i) prohibiting

appellants from portraying Mr. Thomas as a Winfield suspect in the murder of Mr.

Bolden, and (ii) limiting bias cross-examination.
                                         48

      i. Winfield Defense



      Under Winfield v. United States, 676 A.2d 1 (D.C. 1996), a criminal

defendant may attempt to create reasonable doubt regarding his or her guilt by

asserting that a witness at trial is, in fact, a suspect – another individual who may

be at fault for the crime. In order to present a Winfield defense, a defendant must

proffer to the trial court a sufficiently detailed explanation that provides context

“as to third-party responsibility for a crime [and avoids the] risks [of] misleading

the jury by distracting it from the issue of whether this defendant is guilty or not.”

Id. at 5 (emphasis in original). This proffer must suggest a “nexus between the

proffered evidence and the charged crime” – and the nexus must be more than just

a simple motive. Winfield, 676 A.2d at 5 (citations omitted). In ruling upon a

defendant’s proffer, “the trial court should exclude Winfield evidence if it is too

remote in time and place, completely unrelated or irrelevant to the offense charged,

or too speculative with respect to the third party’s guilt.” Andrews v. United

States, 179 A.3d 279, 295 (D.C. 2018) (quoting Turner v. United States, 116 A.3d

894, 917 (D.C. 2015)). On appeal, “[w]e review a trial court’s determination on

the admissibility of a third-party perpetrator defense for abuse of discretion, and

that determination ‘will be upset on appeal only upon a showing of grave abuse.’”
                                         49

Melendez v. United States, 26 A.3d 234, 241 (D.C. 2011) (quoting Gethers v.

United States, 684 A.2d 1266, 1271 (D.C. 1996)).



      In order to support a Winfield line of questioning, Ashby provided a factual

proffer that stated:




             It’s our belief that Mr. Thomas has an extensive heroin
             operation that essentially ran its course . . . and ended up
             butting heads with the decedent’s operation. Mr. Thomas
             has a longstanding heroin business centered in LeDroit
             Park, specifically 70 W Street. We have information
             about his suppliers, the number of people who ran heroin
             for him in the area. And we know that in spite of what he
             says, that he was very familiar with Mr. Bolden and what
             operations Mr. Bolden had and what success Mr. Bolden
             had . . . . Although I will not be confronting him on
             being the actual trigger man . . . . As the Court knows,
             Mr. Thomas is a convicted murderer . . . .


The trial court recognized that “there’s much less of a burden on the defense to

make a showing than it is for the government to bring charges against the

defendant,” but found that the allegations of drug dealing were not sufficient to

show a “nexus to the underlying murder.” However, based on Ashby’s argument

at trial that the “drug relationship” between Logan and Mr. Thomas was relevant,

the court allowed questioning to establish the “friendship” between Logan and Mr.

Thomas.
                                        50



      We find no abuse of discretion in the trial court’s holding that Winfield

evidence was inappropriate as to Mr. Thomas. The evidence proffered against Mr.

Thomas was remote, as nothing placed him in the vicinity of the crime or near the

victims at any time near the murder, aside from testimony that Mr. Thomas was at

70 W Street on December 24, 2009, six days before the murder. It established that

Mr. Thomas likely knew Mr. Bolden at one time and had been convicted of murder

in the past, but was totally speculative as to Mr. Thomas’ potential involvement in

the murder of Mr. Bolden. Since Ashby presented no evidence that Mr. Thomas

had a viable reason to harm Mr. Bolden and Ms. Daniels, aside from an inference

that Mr. Thomas and Mr. Bolden may have been competitors in the drug trade,

there was no evidence of a nexus to the crime.



      Ashby contends that the trial court applied the incorrect standard in

determining whether this Winfield evidence should be admitted, an argument based

primarily on the trial court’s comment that there was no “triggering event” in the

proffer as to what would have prompted Mr. Thomas to commit such a heinous

crime. However, the trial court did not require the “exhaustive proffer” that Ashby

claims it did; rather, it noted that there was no evidence presented that showed

anything other than Mr. Thomas and the victim’s willingness to come and go from
                                       51

70 W Street, trading in drugs. Absent any evidence – even circumstantial evidence

– of a connection or motive, the trial court permissibly found that there was no

evidence that tended to create a “reasonable possibility” that Mr. Thomas was

involved in the crimes. Winfield, 676 A.2d at 5 (quoting Johnson v. United States,

552 A.2d 513, 516 (D.C. 1989)). We see no reason to upset the trial court’s

determination on appeal.23



      ii. Bias Cross-Examination



      At trial, the judge allowed extensive bias cross-examination of Mr. Thomas,

and precluded it only as it related to (a) heroin dealing at Mama’s Southern

Cuisine; (b) the murder of Terrance McFadden; and (c) further cross-examination

of Mr. Thomas relating to his drug dealing and his involvement in the murder of

Mr. Bolden.


      23
          Ashby also argues that the trial court incorrectly prohibited him from
making Winfield arguments regarding Mr. Thomas in his closing. However,
Ashby’s counsel did make remarks in closing arguments implying that Mr.
Thomas was involved in the murder. He stated: “Mr. Carrington and Mr. Thomas
met together, perhaps in the CVS parking lot, and they came up with a story. And
Melvin Thomas’ plan was for all of them to say the same story that Paul Ashby
confessed to this crime.” He also referred to Mr. Thomas as a “puppet master”
who “needed Paul Ashby to be the one who is in that chair.” There was no
objection and the court allowed these arguments to proceed.
                                         52



      First, all three appellants asked for a federal case file on a man called

“Pappy,” who, together with others, was under investigation for conspiring to

import heroin from Guatemala. They stated that the authorities had originally

believed Mr. Thomas was “Pappy,” based on repeated phone calls between Mr.

Thomas and a man named Eric Braxton, but then came to realize that Mr. Braxton,

not Mr. Thomas, was “Pappy.” Appellants argued mid-trial that they had just

learned of these developments, and that they needed access to the case file on the

investigation to reveal “what [the government has] on Mr. Thomas and especially

what [the file] might reveal that [Mr. Thomas] knows they have.” They also

argued that they should be permitted to question Mr. Thomas about Mama’s

Southern Cuisine, which he co-owned with Raymond Proctor, as Mr. Proctor was

arrested for selling drugs out of Mama’s Southern Cuisine. The court denied these

requests, finding appellants’ allegations too weak to sustain further exploration.



      On appeal, Ashby argues that the court erred in not allowing appellants to

explore the “Pappy” investigation further, as this would have shown Mr. Thomas’

motive to lie in the trial for Mr. Bolden’s murder in order to “curry favor” with the

government and avoid suspicion in a drug trafficking case. On a related note,

appellants, primarily Watson and Ashby, argue that the court erred by not allowing
                                         53

them to question Mr. Thomas regarding Mama’s Southern Cuisine, as this line of

questioning would have shown that Mr. Thomas was biased and provided

favorable government testimony to avoid being caught up in the restaurant

investigation himself – and would have additionally shown that he was involved in

the drug trade in the area.



      Second, appellants argue that they should have been permitted to question

Mr. Thomas regarding his involvement in the murder of Mr. McFadden. Watson’s

counsel presented information, based on unnamed witness accounts, that there was

a fight outside of Chuck and Billy’s Bar, after which Mr. Thomas shot Mr.

McFadden and handed the gun off to someone else. However, the trial court found

the proffer insufficient, as the defense counsel was not willing to tell the Court any

more about the alleged witnesses.



      Third, appellants take issue with the trial court’s denial of cross-examination

pertaining to Mr. Thomas’ drug trafficking generally, and how those activities

connected Mr. Thomas to the charged crimes. Ashby argued at trial that this

information was relevant not just for Winfield purposes, but to show that Mr.

Thomas had a motive for lying – to conceal his own guilt. Ashby’s counsel

pointed to the two drug investigations discussed above and alleged that Mr.
                                          54

Thomas was “a major drug player,” who “clearly has an incentive to curry favor

with the government.” The trial court declined to allow questions about the drug

dealing between Logan and Mr. Thomas, but, as noted above, allowed questions

about “their friendships” and association.



      It is true that the right of the defendants “to present a complete defense . . .

includes the guarantee of ‘a full and fair’ opportunity to show that the

government’s witnesses are biased.’” Martinez v. United States, 982 A.2d 789,

794 (D.C. 2009) (quoting McDonald v. United States, 904 A.2d 377, 381 (D.C.

2009)). This court has held that a motive to lie is clear where a witness is under

suspicion by the government for another matter and therefore may be motivated to

“slant his testimony in favor of the government” to curry favor. Id. at 794 (quoting

Beynum v. United States, 480 A.2d 698, 707 (D.C. 1984)). Furthermore, “the

refusal to allow any questioning about the facts indicative of bias . . . is an error of

constitutional dimension, violating the defendant’s rights secured by the

Confrontation Clause.” Id. at 794.



      However, this right “is not unlimited”; once meaningful cross-examination

has been permitted, “the trial court has broad discretion to impose reasonable limits

on cross-examination based on concerns about . . . confusion of the issues . . . or
                                         55

interrogation that is repetitive or only marginally relevant.” Coles v. United States,

808 A.2d 485, 489 (D.C. 2002) (quoting Grayton v. United States, 745 A.2d 274,

280-81 (D.C. 2000)).     Additionally, before a line of bias questioning can be

pursued, the proponent must provide “[a]n adequate foundational ‘proffer . . . to

establish the relevance of a proposed inquiry by facts from which the trial court

may surmise that the line of questioning is [in fact] probative of bias.’” (Ricardo)

Jones v. United States, 27 A.3d 1130, 1148 (D.C. 2011) (quoting Melendez v.

United States, 10 A.3d 147, 152 (D.C. 2010)).



      First, the trial court did not err in denying further cross-examination into the

drug investigations. 24 The defense was able to present the alleged connection

between Mr. Braxton and Mr. Thomas through cross-examination of Mr. Thomas

regarding drug-related phone calls and other statements; Mr. Thomas provided

testimony about the close relationship between himself and Mr. Braxton, and

denied the use of the name “Pappy” in their dealings – a statement that Ashby was


      24
          As described above, there were two drug-related cases that the defense
sought to introduce on cross-examination of Mr. Thomas: the importation of
heroin undertaken by Mr. Braxton, or “Pappy,” and the drug charges against
Raymond Proctor for dealing out of Mama’s Southern Cuisine. From the record, it
appears that the charges related to Mama’s Southern Cuisine were dismissed and
then “incorporated” into the heroin importation case, which was a joint FBI-MPD
endeavor.
                                        56

able to impeach with prison phone calls. The defense was also able to question

Mr. Thomas about the investigation into the heroin importation. In the past, we

have held that it was an abuse of discretion for a trial judge to disallow cross-

examination into the investigatory matters which may induce a witness to lie for

the government, “without otherwise making or permitting adequate inquiry about

the investigation.” Martinez, 982 A.2d at 795. In this case, however, it is clear

that the court allowed “a meaningful degree of cross-examination to establish

bias,” not only as it pertained to Mr. Thomas’ relationship to Mr. Braxton, but also

as it pertained to his other motives for lying. McCray, 133 A.3d at 232 (quoting

Grayton v. United States, 745 A.2d 274, 279 (D.C. 2000)).



      Second, the court did not err in excluding cross-examination regarding the

murder of Mr. McFadden. Watson’s counsel was unable to provide sufficient

detail in her proffer to the court, telling the court only she had “talked to the

individuals that were there” and had “a good faith basis to believe that Mr. Thomas

was involved in the homicide.”         When the court asked for the “factual

underpinning of [this] good faith basis,” counsel declined to say anything further

on the record to justify the cross. Thus, Watson offered what essentially amounts

to a rumor that Mr. Thomas was involved in a crime, with no evidence to support

this assertion. She also failed to offer any proof that Mr. Thomas was being
                                        57

investigated for the crime. Thus, there was no reason for the unrelated crime to be

introduced during these proceedings.



      Finally, the trial court did not err in prohibiting further cross-examination

about Mr. Thomas’ involvement in the murder of Mr. Bolden. We have long held

that there is a “conceptual similarity” between bias cross-examination of a witness

and a Winfield defense, as bias cross-examination is intended to show that the

witness is motivated to lie to divert suspicion away from the true murderer, while a

Winfield defense is intended to show, through cross-examination, that the witness

himself or herself is the true murderer. Jolly v. United States, 704 A.2d 855, 860

(D.C. 1997).    The defense’s burden for obtaining bias cross-examination is

relatively low, as it need only show and the court need only find that there are

“some facts which support a genuine belief that the witness [was] biased in the

manner asserted.” Id. at 860 (quoting (Irving J.) Jones v. United States, 516 A.2d

513, 517 (D.C. 1986)). It is within “the discretionary role of the trial court [to]

control[] bias cross-examination.” Brown v. United States, 683 A.2d 118, 124

(D.C. 1996) (quoting Ford v. United States, 549 A.2d 1124, 1127 (D.C. 1988)).

Moreover, “[b]ias is always a proper subject of cross-examination,” Brown, 683

A.2d at 124 (quoting (Irving) Jones, 516 A.2d at 517), because “evidence that the

testimony of the key eyewitness to the [crime] might be motivated by his effort to
                                        58

cover up his own involvement in the [crime], and perhaps to downplay the

culpability of his partner in criminal activity, is highly relevant to the jury’s

assessment of the witness’ credibility.” (Louis) McCoy v. United States, 760 A.2d

164, 174 (D.C. 2000).



      In this case, the trial court allowed ample inquiry into Mr. Thomas’

involvement with appellants and his relationship to the crime. Appellants were

permitted to question Mr. Thomas about his involvement in the drug trade

generally. The trial court also allowed bias cross-examination as to Mr. Thomas’

presence in Logan’s house and heroin dealing on December 24, 2009, which was

also corroborated in another witness’ earlier testimony. The defense was likewise

permitted to question Mr. Thomas about his past crimes and his resulting parole

status, as well as his previous charges for firearm possession and assault on a

police officer.   Yet, there was no evidence proffered that he had actually

committed the murder of Mr. Bolden himself, beyond a mere speculative claim of

guilt by association. Thus, the trial court did not err in prohibiting additional

cross-examination, beyond what it had already permitted.



      We therefore discern no abuse of discretion in the court’s decision to deny

additional bias cross-examination on the three issues raised by appellants. We also
                                         59

find that, even assuming that the trial court was in error, such an error would be

harmless beyond a reasonable doubt.



      In assessing harmlessness, the mere fact that significant cross-examination

had been conducted is, on its own, insufficient to ensure the defendant’s

constitutional rights were not violated. See, e.g., Coles v. United States, 36 A.3d

352, 359 (D.C. 2012). Rather, we must determine “‘whether, assuming that the

damaging potential of the cross-examination were fully realized, [we] might

nonetheless say that the error was harmless beyond a reasonable doubt.’”

Martinez, 982 A.2d at 796 (quoting Delaware v. Van Arsdall, 475 U.S. 673, 684

(1986)). In doing so, we look to “a host of factors,” including the importance of

the witness’ testimony to the prosecution’s case, corroboration by other witness

testimony, the extent of cross-examination otherwise permitted, and the strength of

the prosecution’s case. Id. (citation and internal quotation marks omitted).



      As explained above, ample cross-examination was permitted and undertaken

by appellants. The jury had full knowledge of Mr. Thomas’ connection to the

defendants and other known drug dealers, as well as Mr. Thomas’ own

involvement with drugs and other crimes. The defense impeached his testimony

using his prior grand jury statements. They asked him about his presence in the
                                        60

house prior to the murder to engage in heroin dealing, and how often he spoke with

Logan. The jury was also informed of the consequences that Mr. Thomas was

attempting to avoid. As a result of the firearm and assault charges, he had to go in

front of the parole board and risked the revocation of his lifetime parole.

Appellants asked Mr. Thomas about whether the prosecution had offered to speak

on his behalf at the hearing, which Mr. Thomas denied. See Martinez, 982 A.2d at

795 (“inquiry into whether a government witness might be facing severe penalties

that his testimony might help avert can be an important part of effective cross-

examination for bias.”)    He was also asked about his relationship with Mr.

Braxton, and the court allowed the defense to play audio clips of telephone

conversations between the two that were recorded while Mr. Thomas was in jail.

The defense questioned Mr. Thomas about his tendency to put on a deceptive “act”

for others. In sum, there was extensive cross-examination over the course of two

days and hundreds of pages of transcript, and the defense was able to provide

enough damaging cross-examination that additional cross-examination would have

been cumulative.
                                        61

   E. Sufficiency of the Evidence for the Daniels Shooting Conviction



      Logan, the only appellant to be convicted for the shooting of Ms. Daniels,

argues that his convictions must be reversed for insufficiency of evidence. In

connection with the shooting of Ms. Daniels, Logan was convicted of assault with

intent to kill (“AWIK”) while armed, aggravated assault while armed, mayhem

while armed, and two counts of possession of a firearm during a crime of violence

(“PFCV”) – one related to AWIK and one related to aggravated assault.



      We have held that, “[w]hen analyzing the sufficiency of the evidence, we

view the evidence ‘in the light most favorable to the government, giving full play

to the right of the jury to determine credibility, weigh the evidence, and draw

justifiable inferences of fact, and making no distinction between direct and

circumstantial evidence.’” Medley v. United States, 104 A.3d 115, 127 n.16 (D.C.

2014) (quoting Curry v. United States, 520 A.2d 255, 263 (D.C. 1987)). On

appeal, we will not disturb a conviction on grounds of insufficient evidence unless

“the government has produced no evidence from which a reasonable mind might

fairly infer guilt beyond a reasonable doubt.” Id. at 127 (quoting Zanders v. United

States, 678 A.2d 556, 563 (D.C. 1996)). In order to prove AWIK while armed,

“the government had to show beyond a reasonable doubt that [Logan]: (1) made
                                          62

an assault on [Ms. Daniels]; and (2) did so with specific intent to kill; (3) while

armed.” Hagans v. United States, 96 A.3d 1, 42 n.131 (D.C. 2014) (citing Nixon v.

United States, 730 A.2d 145, 148 (D.C. 1999)); see also D.C. Code § 22-401 (2018

Supp.).



      Logan does not contend that the government failed to prove intent to kill or

the presence of a gun during the crime; he contends only that the evidence that

placed Logan at the scene of the assault was not sufficient to overcome his alibi,

which was Diane McCray testifying that Logan was in her apartment at the time.

However, the testimonial and physical evidence in the record was more than

sufficient to place Logan at the scene.



      The evidence showed that the murder of Mr. Bolden was committed in

Logan’s basement. The month before the murder, Logan asked Mr. Carrington to

“rob [Mr. Bolden] and kill him,” while Ashby told Mr. Thomas that killing Mr.

Bolden in the basement was Logan’s idea. Logan called Mr. Bolden twice before

the attacks. Physical evidence found in Logan’s basement and on Mr. Bolden’s

body also pointed to Logan being involved in the crime. The cord missing from a

TV in the basement was “consistent with” the cord found wrapped around Mr.

Bolden’s body. Mr. Bolden’s blood was found on a jacket and a wall in the
                                        63

basement. The tape found on Mr. Bolden’s body matched the roll found in the

basement, and the evidence suggested that the piece found on Mr. Bolden had been

ripped from the roll.



      The evidence also showed that the shooting of Ms. Daniels was connected to

the murder of Mr. Bolden. The last place Ms. Daniels saw Mr. Bolden alive was in

close proximity to Logan’s house on W Street, and she waited for him in the car

for about an hour before she was shot. Ashby told Mr. Thomas that Logan began

“tripping when he seen the girl sitting outside in the car” and that Logan started

talking about “killing everybody.” Ashby also told Mr. Thomas that he (Ashby)

and Watson left the house to transport Mr. Bolden’s body “southeast,” where the

body was ultimately found by the police, and the cell tower location information

indicated that Ashby’s cell phone traveled from the vicinity of W Street, N.W. to

the southeast part of the city, where Mr. Bolden was found. Meanwhile, at the

time of the shooting, Logan’s phone never moved from the area, and an eyewitness

saw someone running away from the scene following the gun shots at Ms. Daniels.

Thus, there was substantial evidence from which a jury could conclude that Logan

was at the scene of the shooting of Ms. Daniels.
                                         64

      Logan contends that he had an alibi: he was with Ms. McCray the whole

night. Yet, Ms. McCray herself testified that Logan seemed “disturbed” when he

showed up to her house that night, and that she then left to go to the grocery store

for “close to an hour.” The jury may have discounted Ms. McCray’s statement

entirely; based on her testimony that she had known Logan for thirty years and that

they had “always been close like family friends,” the jury could have reasonably

concluded that she lied for Logan – and this would be within its province as the

finder of fact. Tann v. United States, 127 A.3d 400, 430 (D.C. 2015) (“[w]e afford

the jury’s credibility determination substantial deference on appellate review.”).

However, even if the jury had credited Ms. McCray’s story, there would have been

time for Logan to leave her house, commit the crime, and return, unbeknownst to

her. Thus, there is no question that, even taking Logan’s purported alibi to be true,

there was more than sufficient evidence for the jury to place Logan at the scene of

the shooting of Ms. Daniels and therefore find that each element of AWIK while

armed was satisfied.



   F. The Pinkerton Instruction



      Ashby also challenges the Pinkerton instruction given at trial, arguing that

the Pinkerton doctrine is not applicable in the District of Columbia because it is
                                          65

not authorized by statute. The Pinkerton doctrine, articulated by the Supreme

Court in 1946, provides that co-conspirators can be held liable for the acts of their

fellow co-conspirators done in furtherance of the conspiracy. See Pinkerton v.

United States, 328 U.S. 640, 646-47 (1946) (“[S]o long as the partnership in crime

continues, the partners act for each other in carrying it forward. It is settled that an

overt act of one partner may be the act of all without any new agreement

specifically directed to that act.” (citations omitted)).       Ashby contends that,

because the District’s common law does not include any doctrines that were not in

existence in 1801, including the Pinkerton doctrine, and no statute has been passed

to codify this theory of liability, a Pinkerton instruction is not allowed in the

District.



       In 1901, Congress passed the “1901 Code Act,” which incorporated into the

law of the District the common law and all British statutes in effect in Maryland in

1801, principles of equity and admiralty, and applicable laws of Congress in force

in 1901. D.C. Code § 45-401 (2012 Repl.). Yet, “[w]e have held . . . that by

incorporating the common law of Maryland . . . Congress did not intend to freeze

the common law as it existed in 1801. Rather, Congress meant to incorporate the

‘dynamic’ common law.” (Robert) Williams v. United States, 569 A.2d 97, 100

(D.C. 1989) (citations and internal quotation marks omitted). This means that, as
                                         66

we have stated in the past, when the Maryland common law was incorporated into

this jurisdiction, it was “not a bar to the exercise of our inherent power to alter or

amend the common law.” Williams, 569 A.2d at 100 (quoting United States v.

Jackson, 528 A.2d 1211, 1216 (D.C. 1987)). Indeed, our jurisprudence is clear

that the Pinkerton doctrine has been accepted as part of this jurisdiction’s common

law. This court has adopted and applied the Pinkerton doctrine, and has stated,

while sitting en banc:




              As articulated by this court, the Pinkerton doctrine
              provides that “a co-conspirator who does not directly
              commit a substantive offense may [nevertheless] be held
              liable for that offense if it was committed by another co-
              conspirator in furtherance of the conspiracy and was a
              reasonably foreseeable consequence of the conspiratorial
              agreement.”



Wilson-Bey v. United States, 903 A.2d 818, 840 (D.C. 2006) (en banc) (quoting

Gordon v. United States, 783 A.2d 575, 582 (D.C. 2001)) (brackets in original).



       In light of this court’s holdings, “the validity of a Pinkerton instruction as

part of D.C. law” is clearly not “an issue of first impression,” as Ashby contends.

It is settled law.
                                         67

      The instruction offered in this case, based on the Red Book instruction for

conspiracy, 25 was:



             A conspiracy is kind of a partnership in crime. And its
             members may be responsible for each other’s actions. A
             defendant is responsible for an offense committed by
             another member of the conspiracy if the defendant was a
             member of the conspiracy when the offense was
             committed and if the offense was committed in
             furtherance and as a natural consequence of the
             conspiracy.



See Criminal Jury Instructions for the District of Columbia 7.102 (Barbara E.

Bergman ed., 5th Ed. 2016). This is not unlike instructions that we have quoted

and found no error with, such as the instruction that evidence against “one

participant in furtherance of a joint criminal venture can be held against another

participant, since each participant in a shared venture is responsible as a principal,

even though he does not personally commit each of the acts that constitute the

offense.” (David) Williams v. United States, 858 A.2d 978, 983 (D.C. 2004).




      25
         The book of criminal jury instruction for the District is often referred to
as “the Red Book.” See Criminal Jury Instructions for the District of Columbia
(Barbara E. Bergman ed., 5th Ed. 2016)
                                               68

Therefore, we find no error in the trial court’s application of the Pinkerton doctrine

or its jury instruction in the instant case.



   G. The Prosecutor’s Closing Argument



       Logan alone contends that the prosecutor’s closing argument “was improper

and should have been corrected by the judge.” Logan specifically challenges the

prosecution’s references to appellants as “hardened killers” and “stone-cold

killers,” and his statements that the jury must find appellants guilty “in order to

make sure that Danielle Daniels’ suffering is vindicated, in order to make sure that

Carnell Bolden receives a possibility of justice . . . .” Logan contends that, with

these comments, the prosecution impermissibly attacked the character of

appellants, sought vengeance, and may have led the jury to “impute to [the

prosecution] knowledge that had not been set before them.” Logan did not, nor

does he contend on appeal that he did, preserve this objection to the closing

argument at trial, and we therefore review for plain error. 26


       26
          See Ventura v. United States, 927 A.2d 1090, 1098 n.8 (D.C. 2007) (“The
plain error standard generally applies to contentions not raised before the trial
court.” (citation omitted)); see also (Richard C.) Jones v. United States, 124 A.3d
127, 129 (D.C. 2015) (plain error review is a “rigorous standard” that requires an
appellant to show that the trial court’s action “was (1) error, (2) that is plain, (3)
                                                                       (continued…)
                                           69



      We have observed that the government may prosecute its case “with

earnestness and vigor.” Perez, 968 A.2d at 82 (quoting Irick v. United States, 565

A.2d 26, 36 (D.C. 1989)). While a prosecutor “should not express his or her

opinion on the ultimate issues in the case to the jury during closing argument,”

Sherrod v. United States, 478 A.2d 644, 656 (D.C. 1984), we have held that, when

reviewing prosecutorial remarks during closing arguments, the “court should not

lightly infer that a prosecutor intends an ambiguous remark to have its most

damaging meaning, or that a jury, sitting through lengthy exhortation, will draw

that meaning from the plethora of less damaging interpretations.” Perez, 968 A.2d

at 80 (quoting Donnelly v. DeChristoforo, 416 U.S. 637, 646-47 (1974)).



      Here, we discern no plain error on the part of the trial court, as it was not

required to intervene sua sponte in response to the assertions to which Logan

belatedly objects. The prosecutor referred directly to the charges in this case and


(…continued)
that affects substantial rights, and (4) that seriously affects the fairness, integrity or
public reputation of judicial proceedings.” (quoting Coleman v. United States, 948
A.2d 534, 544 (D.C. 2008))).
                                         70

the evidence in this case, and put forward a characterization that was consistent

with the government’s theory of the case. The prosecutor first stated: “[Y]ou have

been sitting in this room with three hardened killers. . . . [L]adies and gentlemen,

you have to be willing to consider that these defendants – these defendants brutally

attacked Carnell Bolden, a man with children, a life, a girlfriend.” Later in his

closing, he said: “[Y]ou have to . . . accept the fact that you have been sitting in a

room with stone-cold killers almost every day for the last several weeks. And the

evidence in this case, ladies and gentlemen, proves beyond a reasonable doubt that

that is what these people are.” There was no mention of the character of appellants

or any reference to evidence other than the evidence in this case. As to the request

to vindicate suffering and ensure justice, even assuming some ambiguity in this

remark, it cannot reasonably be construed as an improper call for vengeance.



   H. Logan’s Unannounced PFCV Conviction



      Pursuant to Superior Court Rule of Criminal Procedure 31, “[t]he jury must

return its verdict to a judge in open court.” Super. Ct. Crim. R. 31 (a). We have

held that, until the verdict has been announced in open court, giving the parties an

opportunity to poll the jurors for unanimous agreement, the verdict is not final.

See Speaks v. United States, 617 A.2d 942, 947 (D.C. 1992).
                                          71



      Here, the jury verdict form indicates that it found Logan not guilty of first-

degree premeditated murder and second-degree murder, but found him guilty of

PFCV during first-degree premeditated murder or second-degree murder. The trial

judge asked the jury to state, and the jury foreperson did state, its verdict as to the

first-degree premeditated murder and second-degree murder charges against

Logan; it found him not guilty. However, the trial judge did not ask the jury to

state its verdict on the PFCV count related to first-degree premeditated murder or

second-degree murder.



      The judge sentenced Logan for five counts of PFCV – four counts of PFCV

related to (1) kidnapping, (2) armed robbery, (3) assault with intent to kill, and (4)

aggravated assault, as well as (5) one count of PFCV related to first-degree

premeditated murder or second-degree murder – all to run concurrently with one

another and with the conspiracy sentence, but consecutively to the sentences for

the violent crimes.



      As Logan rightly asserts, he should not have been sentenced for a conviction

that was not read in open court. Therefore, this individual sentence – for the PFCV

count related to first-degree premeditated murder or second-degree murder –
                                       72

should be vacated, and we will remand to allow the trial court to vacate it. We

note, however, that, because Logan’s sentences for the PFCV convictions run

concurrently with one another, vacating one of them will not impact his ultimate

prison term.



   I. Merger of Convictions



      Finally, appellants argue that several of their convictions should merge.

Logan contends, and the government does not contest, that his convictions for

mayhem and for aggravated assault should merge.         Logan and Watson also

contend, again without opposition from the government, that their convictions for

felony murder merge with their convictions for the predicate felonies.

Additionally, Ashby argues that his convictions for first-degree premeditated

murder and felony murder should merge, and that his PFCV convictions related to

the merged offenses should also merge. The government offers no response to

Ashby’s arguments.



      As these arguments regarding merger of convictions appear to have merit,

we will remand for the trial court to address the merger issues. We note that the

merger of some of the convictions in this case may have little practical effect on
                                       73

the prison terms of appellants, as they are each over fifty years old, Ashby and

Watson were sentenced to ninety and seventy-three years respectively (each with

thirty-three year mandatory minimums), Logan was sentenced to life in prison, and

several of their sentences are set to run concurrently. Nevertheless, we remand to

allow these convictions to be properly merged and the sentences to be adjusted

accordingly.



                                III. CONCLUSION



      For the foregoing reasons, we affirm in part and remand in part. We remand

to the trial court to vacate Logan’s unannounced PFCV conviction and to merge

any convictions that should be merged. The judgments are otherwise affirmed.




                                                  So ordered.